                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                  :
DR. MICHAEL HILL
                                  :

     v.                           :   Civil Action No. DKC 19-0695

                                  :
CBAC GAMING LLC d/b/a The
Horseshoe Casino Baltimore,       :
et al.

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this civil

rights case are the motion for entry of default filed by Dr.

Michael Hill (“Plaintiff”), (ECF No. 16), and the motion to dismiss

filed by Defendant Baltimore Police Department (“Defendant BPD”),

(ECF No. 19).   The issues have been briefed, and the court now

rules, no hearing being deemed necessary.      Local Rule 105.6.   For

the following reasons, the motion for entry of default will be

denied and the motion to dismiss will be denied in part and granted

in part.

I.   Factual Background

     Unless otherwise noted, the following facts are undisputed

and construed in the light most favorable to Plaintiff.

     This case arises out of a gambling dispute at the Horseshoe

Casino Baltimore.   The Horseshoe Casino Baltimore is the business

name of Defendant CBAC Gaming LLC (“Defendant CBAC Gaming”).

Defendant Caesars Baltimore Management Company, LLC (“Defendant
Caesars”) supervises, manages, and operates casinos throughout the

United States, including the Horseshoe Casino Baltimore.                          Mr.

Thomas Cassella (“Defendant Cassella”) is the Director of Security

and Mr. Jermaine Wright (“Defendant Wright”) is the Manager of

Security for the Horseshoe Casino Baltimore.

      On March 6, 2016, Plaintiff visited the Horseshoe Casino

Baltimore.          Plaintiff    and   another        individual,     Mr.   Stephen

McLaurin, were pooling their money and placing bets together. When

a casino employee (“the dealer”) began to pay out the winning bets,

one casino patron, an unidentified male, did not receive his

winnings.     The casino patron complained, and the dealer called for

assistance.       Another casino employee instructed the dealer to pay

the   last    winning    pile,    which       belonged    to   Mr.    McLaurin    and

Plaintiff.        Mr. McLaurin and Plaintiff divided their winnings and

Plaintiff went for refreshments.               Plaintiff’s share totaled $105.

      When    Plaintiff    returned       to    the   table,   an    unidentified,

uniformed     Baltimore     Police     Department        (“BPD”)     officer   (“BPD

Officer     A”)    approached    Plaintiff      and   instructed      Plaintiff    to

accompany him to an office.1            BPD Officer A indicated that his

superior, later identified as Defendant Wright, instructed him to

take Plaintiff to the office.           Plaintiff asked “what he had done




      1   Plaintiff identifies BPD Officer A as African American.
                                          2
to justify being detained, and [BPD Officer A] directed Plaintiff

to go down a hallway into a back room[.]”                (ECF No. 3, at 5 ¶ 18).

        When Plaintiff reached the designated room, he encountered

Defendant Wright and a second, unidentified, uniformed BPD Officer

(“BPD Officer B”).2         Defendant Wright requested identification and

Plaintiff        produced   his      passport.       Defendant    Wright     “accused

Plaintiff of stealing another player[’]s money.”                       (ECF No. 3, at

5 ¶ 22).         While Defendant Wright questioned Plaintiff, Plaintiff

believed Defendant Wright had the authority to have him arrested

based       on    BPD    Officer     B’s   presence     and      BPD    Officer    A’s

identification of Defendant Wright as a superior.                           Defendant

Cassella subsequently entered the room and asked for Plaintiff’s

version of the events.             Defendant Wright, through BPD Officer B,

conducted a criminal warrant check on Plaintiff.                           Defendants

Cassella and Wright left the room to review video tape footage,

leaving Plaintiff with BPD Officer B.                    When Defendant Wright

returned, he demanded that Plaintiff surrender his winnings and

suggested Plaintiff “would have ‘problems’” with BPD Officer B if

he did not do so.           (Id., at 6 ¶ 29).          Plaintiff gave Defendant

Wright his winnings.

        Plaintiff       asked   to    review   the    video   tape      footage,   but

Defendants Cassella and Wright refused his request.                         Plaintiff




        2   Plaintiff identifies BPD Officer B as Caucasian.
                                           3
asked Defendants Cassella and Wright to accompany him to speak to

Mr. McLaurin, but they refused.          “Plaintiff was directed to go to

a larger public room, that had a receptionist, security guard,”

and another BPD officer.          (ECF No. 3, at 7 ¶ 32).       In the larger

room, Plaintiff observed “African American[]s being arrested[] by

various Caucasian” BPD officers.            (Id.).

       Defendant Wright brought Plaintiff a letter, barring him from

the Horseshoe Casino Baltimore, and asked Plaintiff to sign it.

Plaintiff received a receipt for the money he relinquished to

Defendant Wright, despite Defendant Wright’s initial refusal to

provide one.    Defendants Cassella and Wright escorted Plaintiff to

an exit, followed by two Caucasian BPD officers.               While exiting,

they encountered Mr. McLaurin.               He attempted to explain the

incident and asked that Defendant Wright speak to another couple

that was present at the table.              Defendant Wright continued to

escort Plaintiff to the exit and Plaintiff left the building

“around 4:50 a.m., without criminal charges, but with” a barring

notice.     (ECF No. 3, at 8 ¶ 37).

II.    Procedural Background

       On   March    6,   2019,   Plaintiff     filed   a   complaint   against

Defendant CBAC Gaming, LLC, Defendant Caesars, Defendant Cassella,

and Defendant Wright (collectively, the “Casino Defendants”).

(ECF No. 1).        The complaint asserted nine causes of action.            That

same   day,   Plaintiff     filed   a   first    amended    complaint   to   add

                                        4
Defendant BPD as a defendant and to assert three additional causes

of action.   (ECF No. 3).

III. Motion for Entry of Default

     On June 10, 2019, Plaintiff filed the presently pending motion

for entry of default.       (ECF No. 16).      Plaintiff contends that

Defendant BPD “was served with the [s]ummons and [c]omplaint on

May 17, 2019” and failed to file a responsive pleading by the due

date – June 7, 2019.     (Id., at 1).

     On June 12, 2019, Defendant BPD responded to Plaintiff’s

motion.   (ECF No. 18).     Defendant BPD contends that Plaintiff’s

service was deficient because Plaintiff served the summons and

complaint by certified mail return receipt requested and not by

certified mail requesting restricted delivery, as required for

serving   local   or     state     governmental     organizations   under

Fed.R.Civ.P. 4(j)(2) and Md. Rule 2-121(a).          (Id., at 1–2 ¶¶ 2–

9). Defendant BPD elaborates that Plaintiff did not seek “a waiver

of service[.]”    (Id., at 2 ¶ 10).        Nonetheless, Defendant BPD

waived service and filed its motion to dismiss.         (Id., at 2).

     Plaintiff did not reply to Defendant BPD’s response.                The

motion for entry of default will be denied.           The court need not

address Defendant BPD’s argument regarding effectuation of service

because   Plaintiff    seemingly   concedes   it.     Moreover,   even   if

Plaintiff did effectuate service properly, Defendant BPD filed its

motion to dismiss only five days after the initial due date and

                                     5
there is a “strong policy that cases be decided on their merits[]”

within the United States Court of Appeals for the Fourth Circuit.

United States v. Shaffer Equip. Co., 11 F.3d 450, 453 (4th Cir.

1993).

IV.   Motion to Dismiss

      On June 12, 2019, Defendant BPD filed the presently pending

motion to dismiss.       (ECF No. 19).   Plaintiff filed a response,

(ECF No. 35), and Defendant BPD replied, (ECF No. 36).

      A.     Standards of Review

      Defendant BPD seeks dismissal for lack of subject matter

jurisdiction under Fed.R.Civ.P. 12(b)(1), or alternatively, for

failure to state a claim under Fed.R.Civ.P. 12(b)(6).

      A motion to dismiss under Rule 12(b)(1) should be granted

“only if the material jurisdictional facts are not in dispute and

the moving party is entitled to prevail as a matter of law.”

Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945

F.2d 765, 768 (4th Cir. 1991).      In the context of such a motion,

courts should “regard the pleadings as mere evidence on the issue,”

and   “may    consider   evidence   outside   the   pleadings   without

converting the proceeding to one for summary judgment.”         Evans v.

B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999).     The plaintiff

bears the burden of proving that subject matter jurisdiction

exists.    Richmond, Fredericksburg & Potomac, 945 F.2d at 768-69.




                                    6
       A motion to dismiss under Rule 12(b)(6) tests the sufficiency

of the complaint.         Presley v. City of Charlottesville, 464 F.3d

480, 483 (4th Cir. 2006).      In evaluating the complaint, unsupported

legal allegations need not be accepted.                Revene v. Charles Cty.

Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).                   Legal conclusions

couched   as    factual    allegations     are   insufficient,       Ashcroft   v.

Iqbal,    556   U.S.   662,   678   (2009),      as    are   conclusory   factual

allegations devoid of any reference to actual events. United Black

Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979);

see also Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009).

“[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has

alleged - but it has not ‘show[n]’ – ‘that the pleader is entitled

to   relief.’”     Iqbal,     556   U.S.    at   679    (quoting    Fed.R.Civ.P.

8(a)(2)).       Thus, “[d]etermining whether a complaint states a

plausible claim for relief will . . . be a context-specific task

that   requires    the    reviewing   court      to    draw    on   its   judicial

experience and common sense.”         Id.

       “In deciding a Rule 12(b)(6) motion, the court will consider

the facts stated in the complaint and the documents attached to

the complaint.”        Abadian v. Lee, 117 F.Supp.2d 481, 485 (D.Md.

2000).    The court may also consider documents referred to in the

complaint and relied upon by plaintiff in bringing the action.”

Id. (citing Biospherics, Inc. v. Forbes, Inc., 989 F.Supp. 748,

                                       7
749 (D.Md. 1997), aff’d, 151 F.3d 180 (4th Cir. 1998)).      When doing

so, the court need not convert a Rule 12(b)(6) motion to dismiss

to one for summary judgment so long as it does not consider matters

“outside the pleadings.”       See       Fed.R.Civ.P. 12(d) (“If, on a

[12(b)(6) motion to dismiss], matters outside the pleadings are

presented to and not excluded by the court, the motion must be

treated as one for summary judgment under Rule 56.”); Laughlin v.

Metro. Washington Airports Auth., 149 F.3d 253, 260–61 (4th Cir.

1998) (citing Rule 12(d)); Luy v. Balt. Police Dep’t, 326 F.Supp.2d

682, 688 (D.Md. 2004) (“The court may consider a document submitted

by the defendant in support of a motion to dismiss, however, ‘[if]

it was integral to and explicitly relied on in the complaint and

[if] the plaintiffs do not challenge its authenticity.’”) (quoting

Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212,

234 (4th Cir. 2004)).

     Plaintiff did not attach any exhibits to his first amended

complaint.   However, in his response to Defendant BPD’s motion to

dismiss, Plaintiff attaches two exhibits: (1) Exhibit A – 2015

Baltimore Casino Impact Funds Spending Plan Narrative and (2)

Exhibit B – Baltimore City Council Notice of Public Hearing for

Police Commissioner.    (ECF Nos. 35-2; 35-3).     Defendant BPD argues

that the exhibits are improperly proffered extrinsic evidence and

objects to their consideration.      (ECF No. 36, at 2–3).   The court

will consider the exhibits for the Fed.R.Civ.P. 12(b)(1) analysis

                                     8
but will not consider the exhibits for the Fed.R.Civ.P. 12(b)(6)

analysis because they are not integral to the complaint.

      B.     Eleventh Amendment Immunity

      Defendant BPD argues that it is not a “person” within the

meaning of 42 U.S.C. § 1983 and, relatedly, that the Eleventh

Amendment bars Plaintiff’s claim against it.            (ECF No. 19-1, at 8–

14.   Plaintiff disagrees, arguing that Defendant BPD is a person

under § 1983 and is not immune under the Eleventh Amendment.              (ECF

No. 35, at 12–15).

      Historically,    some    uncertainty     existed    regarding    whether

sovereign immunity is grounds for dismissal for lack of subject

matter jurisdiction under Fed.R.Civ.P. 12(b)(1) or for failure to

state a claim under Fed.R.Civ.P. 12(b)(6).               Before the Fourth

Circuit clarified the issue, judges in this district favored

analysis under Fed.R.Civ.P. 12(b)(1) because immunity “functions

‘as a block on the exercise of that jurisdiction.’”                   Gross v.

Morgan State Univ., 308 F.Supp.3d 861, 865 (D.Md. 2018) (quoting

Biggs v. Meadows, 66 F.3d 56, 60 (4th Cir. 1995)).            This practice

recognized     the    “considerable       differences     between     Eleventh

Amendment immunity and federal jurisdiction[,]” including: (1) the

obligation     of    federal   courts     to   evaluate     subject     matter

jurisdiction independent of the parties’ contentions compared to

the discretion of federal courts to raise Eleventh Amendment

immunity; (2) the states’ ability to waive Eleventh Amendment

                                      9
immunity    in   certain     circumstances       compared    to     the    parties’

inability, by their actions, to confer subject matter jurisdiction

on a federal court; and, (3) Congress’s ability to abrogate states’

Eleventh Amendment immunity compared to Congress’s inability to

override    a    constitutional    limitation      on    the    subject     matter

jurisdiction     of    the   federal   courts.      Biggs,     66   F.3d    at   60.

Recently, in the context of derivative sovereign immunity for

government contractors, the Fourth Circuit stated that “sovereign

immunity deprives federal courts of jurisdiction to hear claims,

and a court finding that a party is entitled to sovereign immunity

must dismiss the action for lack of subject matter jurisdiction.”

Cunningham v. Gen. Dynamics Info. Tech., Inc., 888 F.3d 640 (4th

Cir. 2018) (quoting Ackerson v. Bean Dredging LLC, 589 F.3d 196,

207 (5th Cir. 2009)) (quotation marks omitted).

     Under § 1983, a plaintiff may file suit against any “person

who, under color of [law] subjects, or causes to be subjected, any

citizen    of    the   United    States     or   other   person      within      the

jurisdiction thereof to deprivation of any rights, privileges, or

immunities secured by the Constitution and laws[.]”                  In Monell v.

Dep’t of Soc. Servs., the Supreme Court determined that local

government units are “persons” and may therefore be liable under

§ 1983.    436 U.S. 658, 690 (1978).         Under the Eleventh Amendment,

state agencies generally enjoy immunity from suits brought in



                                       10
federal court.     Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 101–02 (1984).

     Thus, the key inquiry regarding Defendant BPD’s immunity is

“whether the BPD is a State agency or a local one for purposes of

the Eleventh Amendment.”   Grim v. Balt. Police Dep’t, No. 18-3864,

2019 WL 5865561, at *13 (D.Md. Nov. 8, 2019). To determine whether

an entity is sufficiently connected to a state for Eleventh

Amendment immunity purposes, courts engage in an “arm-of-the-

State” analysis.    The arm-of-the-State analysis directs courts to

examine four nonexclusive factors without giving preeminence to

any single factor.    Owens v. Balt. City State’s Attorneys Office,

767 F.3d 379, 395 n.5 (4th Cir. 2014).   The factors are:

          (1) whether any judgment against the entity as
          defendant will be paid by the State or whether
          any recovery by the entity as plaintiff will
          inure to the benefit of the State;

          (2) the degree of autonomy exercised by the
          entity, including such circumstances as who
          appoints the entity’s directors or officers,
          who funds the entity, and whether the State
          retains a veto over the entity’s actions;

          (3) whether the entity is involved with state
          concerns as distinct from non-state concerns,
          including local concerns; and

          (4) how the entity is treated under state law,
          such as whether the entity’s relationship with
          the State is sufficiently close to make the
          entity an arm of the State.

U.S. ex rel. Oberg v. Kentucky Higher Educ. Student Loan Corp.,

681 F.3d 575, 580 (4th Cir. 2012).    Defendant BPD argues that it

                                 11
is a State agency, not an agency of the City of Baltimore.                 (ECF

No. 19-1, at 8–14).       Defendant BPD relies on two cases from this

district, Whetstone v. Mayor & City Council of Balt., No. 18-738-

ELH, 2019 WL 1200555 (D.Md. Mar. 13, 2019) and McDougald v.

Spinnato, No. 17-2898-ELH, 2019 WL 1226344 (D.Md. Mar. 15, 2019),

to   support    its   argument.      In    Whetstone   and   Spinnato,    Judge

Hollander observed that BPD is a State agency and stated that

Monell claims against BPD were therefore not viable.               Whetstone,

No. 18-738-ELH, 2019 WL 1200555 at *12 (“In the first instance,

the claim against the BPD is not viable under Monell, as the BPD

has been a State agency, not a local agency, since 1867.”);

Spinnato, No. 17-2898-ELH, 2019 WL 1226344 at *10 (“Under Maryland

law, the BPD has been a State agency, not a local agency, since

1867.     If the BPD is an arm of the State, it is not subject to

suit    under   Monell.”).    Defendant       BPD   relies   on   these   exact

statements in its papers.         (ECF No. 19-1, at 8, 14; ECF No. 36, at

10-11).

        Critically, Judge Hollander subsequently characterized the

Whetstone and Spinnato language as dicta, and erroneous, and

concluded that the BPD does not enjoy Eleventh Amendment immunity:

            However, defendants here place more weight on
            Whetstone and Spinnato than those cases should
            bear.    In both cases, after discussing
            sovereign immunity, the [c]ourt proceeded to
            examine whether the plaintiff stated a
            plausible Monell claim. And, in both cases,
            [the court] determined that the factual

                                      12
               allegations contained in the complaints were
               insufficient to support a Monell claim against
               the BPD.   Therefore, because [the] analysis
               regarding sovereign immunity was not outcome
               determinative, it was dicta.

Grim, No. 18-3864, 2019 WL 5865561 at *14 (D.Md. Nov. 8, 2019).3

Judge Hollander went on to conclude, in line with numerous other

district judges, that BPD is not a State agency for Eleventh

Amendment immunity purposes because it is “too interconnected with

the government” of the City of Baltimore.               Grim, No. 18-3864, 2019

WL 5865561 at *15 (collecting cases).               Accordingly, Defendant BPD

is not immune from Plaintiff’s federal claims and this court has

subject matter jurisdiction.

       C.      Count I – State Law False Imprisonment Claim

       Count     I   asserts    a   false    imprisonment    claim   against   all

Defendants, including Defendant BPD.                (ECF No. 3, at 8–9 ¶¶ 38–

54).        Defendant BPD argues that “Plaintiff’s state law false

imprisonment claim fails because he did not, and now cannot, comply

with the notice provisions of the Maryland Local Government Tort

Claims Act.”         (ECF No. 19-1, at 14).        In his response, Plaintiff

voluntarily dismisses Count I against Defendant BPD.                 (ECF No. 35-

1, at 16).       The voluntary dismissal of one count in a multi-count

suit       constitutes   an    amendment     to   the   pleadings.    Therefore,



       3
       The parties completed briefing for the motion to dismiss
before the Grim decision. Defendant BPD was also a defendant in
Grim.


                                            13
Fed.R.Civ.P. 15 governs.             A party may amend its pleading once as

a matter of course within 21 days after serving it or within 21

days after service of a motion under Rule 12(b), whichever is

earlier.     Fed.R.Civ.P. 15(a)(1).              Count I will be dismissed as to

Defendant BPD.

      D.     Count VI – Racial Discrimination – Accommodations

      Count VI alleges that the casino “constitutes a place of

public     accommodation[]”       and    that     “Plaintiff     was    profiled    and

singled out for his race.”            (ECF No. 3, at 13 ¶ 78–83).              Count VI

asserts liability against “all” Defendants, but not by name.                       When

Plaintiff filed the first amended complaint and added Defendant

BPD to the action, Plaintiff did not add any additional factual

allegations to Count VI.          Count VI of the original complaint, (ECF

No.   1,   at    13     ¶¶ 76–81),    and    Count    VI   of   the    first   amended

complaint, (ECF No. 3, at 13–14 ¶¶ 78–83), are identical.                         Thus,

the applicability of Count VI to Defendant BPD is unclear.                       In its

motion to dismiss, Defendant BPD highlights this uncertainty but

assumes that Plaintiff alleged Count VI against it.                     (ECF No. 19-

1, at 2 n.2).         Plaintiff neither clarifies this point nor defends

Count VI in his response.            He does not even mention it.              Instead,

the parties’ briefing focuses on 42 U.S.C. §§ 1983 and 1985, while

Count VI appears to allege a violation of 42 U.S.C. § 2000a.

Moreover,       Count    VI   contains      no   factual   allegations     regarding




                                            14
Defendant BPD.          To the extent Plaintiff intended to include

Defendant BPD in Count VI, it will be dismissed.

        E.    Count X – Conspiracy to Violate Plaintiff’s Civil Rights
              (42 U.S.C. § 1985) and Count XI - Violation of Civil
              Rights (42 U.S.C. §§ 1983, 1985, and 1988)

        Plaintiff brings Count X under 42 U.S.C. § 1985 and Count XI

under    42   U.S.C.    §§ 1983,       1985,      and    1988.        Under       Monell,    “a

municipality     is     liable   only       for    its    own    illegal          acts[;]”    a

municipality is not vicariously liable for its employees’ actions.

Owens, 767 F.3d at 402 (emphasis in original).                           Accordingly, “a

municipality is liable under § 1983 if it follows a custom, policy,

or   practice    by     which    local      officials       violate          a   plaintiff’s

constitutional rights.”          Id.        “A plaintiff may allege four types

of   customs,    policies,       or    practices:        (1)     the    decisions       of    a

government’s        lawmakers;        (2)    the    acts       of      its       policymaking

officials; (3) a local government’s decision not to train certain

employees about their legal duty to avoid violating citizens’

rights, known as a ‘failure to train’ claim; and (4) ‘practices so

persistent and widespread as to practically have the force of law,’

known as a condonation claim.”               Lucero v. Early, No. 13-1036-GLR,

2019 WL 4673448 at *6 (D.Md. Sept. 25, 2019), appeal docketed, No.

19-2072 (4th Cir. Oct. 2, 2019) (internal citations omitted).

        Plaintiff      alleges    that       Defendant          BPD     “developed          and

maintained policies or customs exhibiting deliberate indifference

to the constitutional rights of persons in Baltimore City[.]” (ECF

                                            15
No. 3, at 16 ¶ 101).       Plaintiff contends that BPD inadequately and

improperly investigates warrantless arrests and citizen complaints

of police misconduct, instead tolerating warrantless arrests and

misconduct.      (Id., at 17 ¶ 102).          Plaintiff argues Defendant BPD

inadequately supervises and trains its police officers.                     (Id.,

¶ 103).     Finally, Plaintiff contends that Defendant BPD illegally

stations police officers at the Horseshoe Casino Baltimore and

allows casino personnel to supervise and to direct police officers’

investigations.        (Id.,     ¶ 105).        The    conclusory     allegations

regarding Defendant BPD’s failure to train are insufficient.                   See

Milligan v. City of Newport News, 743 F.2d 227, 230 (upholding the

district court’s dismissal of a plaintiff’s Monell claim where the

complaint alleged only that the City was “‘grossly negligent’ in

failing. . . to train its personnel and that this exhibited

‘callous      disregard’   for   the    [the    plaintiff’s]      constitutional

rights”).       Similarly, the first amended complaint provides no

allegations of “practices so persistent and widespread as to

practically have the force of law” to support a condonation claim.

The   final    allegation,     however,      that   Defendant   BPD    in   effect

abdicated decision making responsibility to the casino staff to

direct law enforcement actions of individual officers does allege

a basis for municipal liability.             Plaintiff alleges that Defendant

BPD “has an illegal policy, custom[,] and/or practice” of allowing

casino    personnel   to   direct      BPD    police   officers     while   casino

                                        16
personnel investigate card counting and theft allegations.                    (ECF

No. 3, at 17 ¶ 105).         Allowing casino employees to direct BPD

police officers in this manner “could constitute a policy of

abdicating    responsibility        for        protecting   [Fourth     Amendment]

rights[.]”     Corral v. Montgomery Cty., 4 F.Supp.3d 739, 747–48

(D.Md. 2014) (denying in part a local government’s motion to

dismiss when police officers instructed two individuals, preaching

their religious beliefs on a public sidewalk, to move across the

street upon a private security guard’s request). Plaintiff alleges

that BPD Officer A approached him solely because Defendant Wright

instructed him to do so.      (Id., at 5 ¶ 17).         BPD Officer A informed

Plaintiff “that he would need to accompany him to an office.”

(Id.).     Plaintiff asked why he was being detained.                 (Id., ¶ 18).

The first amended complaint does not point to any appropriate

justification to provide BPD Officer A reasonable suspicion or

probable    cause   to   detain     Plaintiff.         In   fact,    there   is   no

indication in the first amended complaint that BPD Officer A had

any independent reasons for detaining Plaintiff. The first amended

complaint contains no suggestion that Plaintiff committed a crime.

Plaintiff alleges that BPD Officer A’s actions implicated his

Fourth Amendment rights without appropriate justification and that

BPD Officer A’s lack of reasonable suspicion or probable cause

stemmed    from   his    reliance    on    directions       from    casino   staff.

Plaintiff has therefore stated a § 1983 claim against BPD.

                                          17
     Both Counts X and XI assert a violation of 42 U.S.C. § 1985.4

The parties dispute the viability of a § 1985 claim against a local

government and they both discuss Bumgardner v. Taylor, No. 18-

1438-RDB, 2019 WL 1411059 (D.Md. Mar. 28, 2019).         Defendant BPD

was also a defendant in Bumgardner and raised an identical argument

– “that it cannot be sued under § 1985 because neither the [Supreme

Court of the United States nor the Fourth Circuit] have ever

recognized a civil conspiracy claim against a municipal entity

under § 1985.”   No. 18-1438-RDB, 2019 WL 1411059 at *4 (internal

quotation marks omitted).    Judge Bennett recognized the lack of

binding   appellate   authority   on   the   issue,   assumed,   without

deciding, that BPD was a person subject to suit under § 1985, and

dismissed the claims against BPD on other grounds.        Id. at *4–5.

Despite their disagreement about the availability of a § 1985 cause

of action against a municipal entity, the parties appear to agree

that the same definition of “person” applies to both § 1983 and

§ 1985 claims.   (ECF No. 19-1, at 8 n.5; ECF No. 35-1, at 15–16).

As discussed supra, Defendant BPD is a person subject to § 1983

liability.    Assuming without deciding that municipalities are




     4 Count X asserts a conspiracy claim under § 1985 and Count
XI asserts a civil rights violation claim under §§ 1983, 1985, and
1988. The parties do not raise or brief the viability of a § 1983
conspiracy claim against Defendant BPD and the court will therefore
not address it.
                                  18
subject to suit under § 1985, Plaintiff nevertheless fails to state

a claim.

     Although not specified by subsection, Count X appears to

allege violations of 42 U.S.C. § 1985(3).    (See ECF No. 3, at 16

¶ 98 (“Defendants acted in concert and conspired to violate

Plaintiff’s federal civil rights to be free from unreasonable

seizures.”)).    To state a claim under 42 U.S.C. § 1985(3), a

plaintiff must prove:

           (1) a conspiracy of two or more persons, (2)
           who are motivated by a specific class-based,
           invidiously discriminatory animus to (3)
           deprive the plaintiff of the equal enjoyment
           of rights secured by the law to all, (4) and
           which results in injury to the plaintiff as
           (5) a consequence of an overt act committed by
           the   defendants   in   connection  with   the
           conspiracy.    Simmons v. Poe, 47 F.3d 1370,
           1376 (4th Cir. 1995).

A Soc’y Without A Name v. Virginia, 655 F.3d 342, 346 (4th Cir.

2011). Plaintiff failed to allege that a “class-based, invidiously

discriminatory animus” motivated Defendant BPD.     Nothing in the

record supports such an inference.    Plaintiff identifies himself

as African American, (ECF No. 3, at 13 ¶ 79), and identifies the

races of BPD Officer A, BPD Officer B, and other BPD officers he

observed throughout the evening.      Mere identification of “the

respective racial identities of the individuals involved[]” is

insufficient to allege the racial animus required under § 1985(3).

Gooden v. Howard Cty., 954 F.2d. 960, 970 (4th Cir. 1992); see also


                                19
Lucas v. Henrico Cty. Pub. Sch. Bd., No. 18-cv-402-HEH, 2019 WL

5791343, at *12 n.20 (E.D.Va. Nov. 6, 2019).    Claims under § 1985

will be dismissed as to Defendant BPD.

     Finally, 42 U.S.C. § 1988 is a fee-shifting provision and

does not create an independent cause of action.     Moor v. Alameda

Cty., 411 U.S. 693, 702 (1973) (“Section 1988 does not enjoy the

independent stature of ‘an Act of Congress providing for the

protection of civil rights,’ . . . the section is intended to

complement the various acts which do create federal causes of

action[.]”); see also Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 701 n.66 (1978) (“42 U.S.C. § 1988 cannot be used to create

a federal cause of action where § 1983 does not otherwise provide

one[.]”).   Similarly, Count XII, for Injunctive Relief, is not a

cause of action.   Count XII will be dismissed as to Defendant BPD.

V.   Conclusion

     For the foregoing reasons, the motion for entry of default

will be denied and the motion to dismiss will be denied in part

and granted in part.   A separate order will follow.



                                                /s/
                                      DEBORAH K. CHASANOW
                                      United States District Judge




                                 20
